Case 2:16-cv-06599-JGB-E Document 106-4 Filed 10/05/20 Page 1 of 9 Page ID #:1949




                            Exhibit C
Case 2:16-cv-06599-JGB-E Document 106-4 Filed 10/05/20 Page 2 of 9 Page ID #:1950


   From:               Carrie Strand
   To:                 Joe Manning; mike@manninglawoffice.com; tristanj@manninglawoffice.com; ehill@browngold.com;
                       jweber@browngold.com
   Cc:                 Greg Hurley; Brad Leimkuhler; Stacy Dominguez
   Subject:            Robles v. Domino"s Pizza LLC Re Meet and Confer on Plaintiff"s Deficient Discovery Responses
   Date:               Monday, August 10, 2020 4:19:58 PM
   Attachments:        2020-08-10 Ltr to Manning from Hurley Re Meet and Confer, 4819-1999-8151 v 1.pdf


   Dear Counsel

   Please find attached Defendant’s letter Re Meet and Confer. Hard copy to follow via U.S. Post.

   Should you require anything further please contact me. Thank you very much.

   Carrie Strand | Paralegal
   +1 714-424-8220 | direct
   CStrand@sheppardmullin.com


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com
Case 2:16-cv-06599-JGB-E Document 106-4 Filed 10/05/20 Page 3 of 9 Page ID #:1951
Case 2:16-cv-06599-JGB-E Document 106-4 Filed 10/05/20 Page 4 of 9 Page ID #:1952
Case 2:16-cv-06599-JGB-E Document 106-4 Filed 10/05/20 Page 5 of 9 Page ID #:1953
Case 2:16-cv-06599-JGB-E Document 106-4 Filed 10/05/20 Page 6 of 9 Page ID #:1954
Case 2:16-cv-06599-JGB-E Document 106-4 Filed 10/05/20 Page 7 of 9 Page ID #:1955
Case 2:16-cv-06599-JGB-E Document 106-4 Filed 10/05/20 Page 8 of 9 Page ID #:1956
Case 2:16-cv-06599-JGB-E Document 106-4 Filed 10/05/20 Page 9 of 9 Page ID #:1957
